DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 24 March 2022, which papers have been made of record.
Claims 1-20 are currently presented for examination, of which claims 1-10 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group III in the reply filed on 24 March 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the plurality of replacement support structures" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that claim 14, from which claim 17 depends, recites “one or more replacement support structures” instead.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-17, and 19
Claims 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2016/0251965 to Henderkott et al. (hereinafter “Henderkott”).
Regarding claim 11, Henderkott discloses a method for repairing a dual-walled component for a gas turbine engine (72; see abstract), the method comprising: removing a damaged section (84) of the dual-walled component, wherein the dual walled component comprises a cold section part (inner wall 74; see Fig. 4), a hot section part (outer wall 78), and a plurality of support structures (76) positioned between and separating the hot section part and the cold section part to define at least one cooling channel therebetween (see Fig. 4), and wherein removing the damaged section (84) of the dual-walled component comprises removing a portion of the hot section part (see paragraph [0041]) to define a repair volume within the dual-walled component (see Fig. 5); forming a repair patch (178; see paragraph [0062]) shaped and sized to replace the removed damaged section of the dual-walled component (see paragraph [0062]), wherein the repair patch comprises a replacement hot section part (outer wall 168, equivalent of outer wall 78), and wherein the repair patch comprises a pre-sintered pre-form; positioning the repair patch within the repair volume (repair location 176; see paragraph [0062]); and heating the repair patch to sinter (see paragraph [0063]) the pre-sintered preform and bond the repair patch to the dual-walled component (fusion welding repair patch to dual-walled component; see paragraph [0063]).
Henderkott does not explicitly disclose that the preform is a pre-sintered preform, however, one having ordinary skill in the art would fairly recognize that, because Henderkott teaches that the repair member may be joined and sintered (see paragraph [0063]), it has not been completely sintered.  Thus, the examiner understands the repair member to be a preform which has not been completely sintered, and to read on the phrase “pre-sintered preform,” because such is not completely sintered.
Thus, Henderkott at least teaches the limitations of claim 11.
Regarding claim 12, Henderkott teaches the limitations of claim 11, and further Henderkott teaches that the hot section part (72) comprises an outer surface that defines a plurality of cooling apertures (82; see Fig. 6), and wherein forming the repair patch further comprises forming one or more replacement cooling apertures (68; see paragraph [0065]) in the replacement hot section part (178).
Regarding claim 13, Henderkott teaches the limitations of claim 11, and further Henderkott teaches that removing the damaged section (84 or equivalent section 184; see paragraphs [0042]-[0043]) of the dual-walled component comprises removing the portion of the hot section to leave the plurality of support structures (pedestals 76, equivalent 166; see paragraph [0041]) intact.
Regarding claim 14, Henderkott teaches the limitations of claim 11, and further Henderkott teaches that removing the damaged section of the dual-walled component (84; see paragraph [0041]) comprises removing a portion of the hot section part (78) and one or more support structures (76 and 98; see paragraph [0046]) to expose an outer surface of the cold section component (74; see Fig. 5 below opening) to define the repair volume within the dual-walled component, wherein the repair patch comprises the replacement hot section part (see paragraph [0047]; preform 102 and pedestal portion attached to 98) and one or more replacement support structures, and wherein the one or more replacement support structures are formed along a side of the replacement hot section part (see Fig. 6).
Regarding claim 15, Henderkott teaches the limitations of claim 14, and further Henderkott teaches that positioning the repair patch within the repair volume comprises positioning the repair patch within the repair volume with the one or more replacement support structures (see Fig. 11; support structure portion formed vertically above portion 174) positioned against the outer surface of the cold section component (cold section 164 including support structure portion at 174; see Fig. 11).
Regarding claim 16, Henderkott teaches the limitations of claim 14, and further Henderkott teaches that forming the repair patch comprises etching (see paragraph [0059]) the side of the replacement hot section part to define the one or more replacement support structures (etching removes material 138; see Figs. 8 and 9, positioned adjacent support structures).
Regarding claim 17, Henderkott teaches the limitations of claim 14, but does not explicitly teach that forming the repair patch comprises integrally casting the replacement hot section part and the plurality of replacement support structures to form the repair patch.  However, Henderkott teaches that tit is known in the art to form a coversheet and support structures by casting (equivalent hot section 44 may be provided with protrusions or pedestals, see paragraph [0026] and both cold section 42 and hot section 44 may be cast; see paragraph [0024]). One having ordinary skill in the art would at least reasonably expect that the support structures taught in Figure 11 could be formed in the same manner without departing from the teachings of Figure 11.  While the replacement hot section part is not explicitly disclosed as being formed by integral casting, it would be within the level of ordinary skill in the art to form such hot section part by casting as taught with respect to the original hot section part, without departing from the teachings of Henderkott.
Regarding claim 19, Henderkott teaches the limitations of claim 11, and further Henderkott teaches that the dual-walled component comprises a flame tube, a combustion ring, a combustor casing (combustor liner or the like; see paragraph [0024], a combustor guide vane, a turbine vane, a turbine disc, or a turbine blade.
Claim 18
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Henderkott as applied to claim 11 above, and further in view of United States Patent 5,902,498 to Mistry et al. (hereinafter “Mistry”).
Regarding claim 18, Henderkott teaches the limitations of claim 11, however Henderkott does not explicitly teach, prior to positioning the repair patch within the repair volume, depositing an adhesive on a surface of at least one of the repair patch or the dual-walled component and using the adhesive, adhering the repair patch to the dual-walled component. Henderkott teaches that the plurality of support structures may be attached to the hot section part or cold section part (see paragraph [0038] and [0061]), and that the support structures may be attached by a conventional means, such as diffusion bonding or brazing (see paragraph [0061]).
It is known in the art of forming turbine components to attach components using an adhesive, as taught by Mistry. For example, Mistry teaches a turbine component (Col. 1, lines 14-17). Mistry teaches that it is known to join components (see Col. 4, lines 59-67) using an adhesive (glue) which may later be melted. The use of a low temperature joining material (see Col. 5, lines 57-65) reduces thermal stress on the components during joining (Col. 12, lines 10-19) while joining the components using a conventional joining technique, such as brazing (Col. 6, lines 13-18).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Henderkott to include a step of depositing an adhesive on at either the repair patch member or the dual walled component to join the repair patch to the dual-walled component, as taught by Mistry. (See MPEP 2143(C)). The resulting method would advantageously produce a repair patch hot section component connected with the support structures of the dual walled component for further processing according to the techniques taught by Henderkott, without undue thermal stress being applied to the components prior to the final joining.
Thus, the combination of Henderkott and Mistry teaches the limitations of claim 18.
Claim 20
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Henderkott as applied to claim 11 above, and further in view of United States Patent Application Publication 2018/0313226 to Henderson et al. (hereinafter ”Henderson”).
Regarding claim 20, Henderkott teaches the limitations of claim 11, but does not explicitly teach that the pre-sintered preform comprises a homogenous mixture of a high-melt alloy and a low-melt braze material.  Henderkott teaches that the pre-sintered preform may be formed of the same alloy as the original material (see paragraph [0048]), or may be a different alloy having a different composition, such as an alloy composition selected for better resisting local conditions (see paragraph [0048]).
Henderson teaches the use of a pre-sintered preform (103) for joining with a turbine component (101). The pre-sintered preform may be formed of a high melt material and a low melt material (see paragraph [0029]) which are provided in a homogenous or bilayer form.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method taught by the combination of Henderkott to include providing a pre-sintered preform formed of a homogenous material, as taught by Henderson. (See MPEP 2143(A)). The resulting method would predictably produce a turbine component having a double walled structure in a predictable manner, without modification of the principles of operation. One having ordinary skill in the art would reasonably expect that a homogenous material would behave predictably and produce the expected joint between the hot section part and cold section part.
Thus, the combination of Henderkott and Henderson teaches the limitations of claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication 2011/0180199 to Huxol et al. is directed to repairing a damaged component using a pre-sintered preform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        05/06/2022